—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered August 10, 1993, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, and the matter is remitted to the Supreme Court, Kings County, to permit the defendant an opportunity to withdraw his plea of guilty and for further proceedings on the indictment.
The People correctly concede that, as part of the plea agreement, the court improperly agreed to place the defendant on interim probation by postponing his sentence to allow him to enter a drug treatment program and by promising him that it would vacate his guilty plea if he successfully completed the program (see, People v Rodney E., 77 NY2d 672; People v Johnson, 197 AD2d 638; People v Beigelman, 202 AD2d 602). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.